DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/15/22 have been fully considered but they are not persuasive. 
On page 5 regarding claim and specification objections Applicant argues amendments overcome the objections of record.
The Examiner respectfully agrees and withdraws the outstanding objections.
On page 5 regarding drawing objections Applicant argues the “finger” is shown in Figure 10, the nanofiber actuator is shown in Figure 1,the nanowire comprising a plurality of nanowire tubes parallel to one another and joined end to end is shown in Figure 2. Applicant requests clarification as regards what is not shown.
The Examiner respectfully agrees that figure 1 shows a nanofiber actuator – however a “nanofiber actuator” being shown was not part of the drawing objections. Figure 2 does not show the plurality of nanowire tubes which are parallel to one another and joined end to end. Figure 2 shows ([0036]) “one end of the nanofiber actuator 100”, during a heating process. Even if there did happen to be a plurality of nanowire tubes parallel to one another (which figure 2 does not show, as far as the Examiner can tell), there also isn’t any indication of them being joined end to end. Figure 10 could possibly be argued to show a finger as one of the squares present in the figure, but this does not show the “finger comprising a nanofiber actuator”. It isn’t clear how the nanofiber actuator of figure 1 equates at all to the white box finger of figure 10. This is essential to understanding the function and composition of the invention and must be shown.
On pages 6-8 regarding prior art, Applicant argues amended claims overcome the rejection of record, since Ma teaches stacked layers of a carbon nanotube and vanadium dioxide. Applicant argues further that Alvarez doesn’t disclose the amended claim language, although provides no evidence. While part of the specification is recited, there isn’t any explanation as regards how Alvarez does not contribute to the teachings of the rejection of record.

 					Drawings
The drawings are objected to because all claimed subject matter isn’t shown. For example, the finger comprising a nanofiber actuator, the nanotube wire comprising a plurality of nanotubes located substantially parallel to one another and joined end to end. the hollow linear structure, the hollow space, the first central axis, the linear structure, and the second central axis.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 20180099416 A1) hereinafter known as Ma in view of Alvarez et al. (US 20090085444 A1), hereinafter known as Alvarez, further in view of Holesinger (US 20160118157 A1), as is evidenced by Hendricks et al. (US 20180102717 A1) hereinafter known as Hendricks.
Regarding claim 1 Ma discloses a bionic arm (Abstract) comprising:
a bionic palm (Abstract indicates the arm includes a hand; as the Examiner best understands, a hand inherently has a palm. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to include a palm within a hand, since this is a normal part of a hand) and 
at least one finger (Abstract) comprising a nanofiber actuator (Figure 1 item 11)
wherein the nanofiber actuator comprises a vanadium dioxide layer (Figure 1 item 111) coated on a carbon nanotube structure (Figure 1 item 110);
and the nanofiber actuator is capable of being heated and actuated by energizing and laser irradiation (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Ma was considered capable of performing the cited intended use of being heated/actuated via energizing and laser irradiation since the structure of Ma is disclosed as actuating/bending upon heating (Figure 1), and “energizing” and “laser irradiation” both are understood to involve heating).
but is silent with regards to the vanadium dioxide layer being a hollow linear structure with a hollow space and a first central axis, 
the nanofiber layer being a composite with aluminum oxide, and being a wire coaxially coated with the aluminum oxide layer,
and the composite structure being a linear structure located within the hollow space to define a second central axis located apart from the first central axis,
However, regarding claim 1 Alvarez discloses an electroactive polymer actuator, in which flat orientations (Figure 1a-b) and tubular (wire) configurations (Figures 1c-f) with either a concentric ([0130]) or an eccentric configuration ([0131]) are considered obvious alternatives. Ma and Alvarez are in the same field of endeavor, namely prosthetic actuators (evidenced by Hendricks ([0056])). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arm of Ma so that the carbon nanotube structure of Ma is a wire coaxially coated with an insulator such as is taught by Alvarez, since these two configurations are well-understood in the art as being obvious alternatives, while allowing the same transmission of energy ([0002]-[0003]). 
Further, regarding claim 1 Holesinger teaches that a carbon nanotube wire ([0006]) can be a composite (linear) wire with an aluminum oxide layer being coaxial thereto ([0078] aluminum oxide coating on the carbon nanotube coating). Ma and Holesinger are involved in the same field of endeavor, namely carbon nanotube conducting materials. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arm of the Ma Alvarez Combination so that there is an aluminum oxide insulating layer on the carbon nanotube wire such as is taught by Holesinger since the inclusion of an insulating layer can help change the properties of the carbon nanotube as desired by the inventor. For example, the insulator material could prevent conduction of electricity from the carbon nanotubes to another part of the arm. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed for the insulating layer to comprise aluminum oxide such as is taught by Holesinger since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Further, as regards the vanadium dioxide structure being a hollow linear structure with a hollow space and first axis which is located apart from the composite linear structure located therein’s second central axis, the Examiner refers to the Combination above of Ma, Alvarez, and Holesinger. The person of ordinary skill, reading Ma and Alvarez, sees that the offset configuration of the bi-layer structure of Ma gives the specific bending requirements needed by the finger of Ma. Alvarez then indicates that a similar actuator can indeed have a flat shape but can likewise occupy a tubular shape (and indeed, an eccentric tubular shape [0131]). When considering the desired bending function of Ma in a particular direction, the person of ordinary skill would understand that in changing the shape of the actuator of Ma so that it is tubular in shape, they would likewise obviously ensure the vanadium dioxide is either coated either entirely on one side of the inner composite wire, or alternatively coated in an eccentric manner, to ensure the bending desired by Ma still takes place in the required direction. The Examiner understands either of these alternatives as being obvious to the person of ordinary skill (since Ma teaches coating on one side alone, and Alvarez demonstrates eccentric coating in a tubular structure). The Examiner notes that "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396. 
Regarding claim 2 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
wherein Ma further discloses a ratio between a maximum thickness and minimum thickness of the vanadium dioxide layer ranges from 9:1 to 7:1 ([0047] indicates that the maximum thickness of vanadium dioxide can be 1 micron to 10 microns, or a ratio of 10:1),
but is silent with regards to the range being 9:1. 4836
However, regarding claim 2 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the maximum/minimum thickness of the vanadium dioxide layer so that it has a range of 9:1 since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  The Examiner understands that the invention would work substantially the same if the ratio was 10:1 (as is taught by Ma) as 9:1 (as is claimed).
Regarding claims 3-4 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
wherein Alvarez further teaches a percentage of a diameter of an inner actuator (in Alvarez’s case, EAP (see the explanation in the rejection to claim 1 above regarding how EAPs and carbon nanotubes are considered equivalent in the art)) to a diameter of the actuator as a whole, ranges from 10-30%, or is 20% ([0130] 1-99%). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diameter of the inner composite of the Ma Alvarez Holesinger Combination so that it was 20% the actuator’s diameter as a whole such as is taught by Alvarez since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  In this case, the effects of a change in diameter are well-understood and optimally chosen based on the desired end electromechanical characteristics and electrical properties of the actuator (Alvarez [0130]).
Regarding claim 6 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
wherein the Combination further teaches the carbon nanotube wire is non-twisted (the disclosures of Ma, Alvarez, and Holesinger all disclose wires which are untwisted; see also [0127] of Holesinger which describes non-twisted drawing) and Ma further discloses the carbon nanotube can comprise a plurality of carbon nanotubes which are substantially parallel and joined end to end by Van der Waals attractive force along an axis of the wire ([0054]). 
Regarding claim 10 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
wherein Ma further discloses  the vanadium dioxide layer is doped with tungsten, molybdenum, aluminum, phosphorus, niobium, thallium, fluorine, or combinations thereof ([0048]).
Regarding claim 13 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
wherein Holesinger further teaches the aluminum oxide layer is coated and covered on an outside surface of the carbon nanotube wire (see the explanation/rejection to claim 1 above, noting that Holesinger’s aluminum oxide layer is coated on an outside surface of the carbon nanotube if dip coated).
Regarding claim 14 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
wherein the Combination further teaches the nanofiber actuator is moveable between a first direction and an opposite second direction (as is best understood, this appears to be a “functional limitation” of the actuator (see explanation above). The actuator of the Combination is understood to be capable of movement in two directions since it can be moved by a person, left, or right.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Alvarez, and Holsinger as is applied above in view of Mavroidis et al. (US 6379393 B1) hereinafter known as Mavroidis.
Regarding claim 11 the Ma Alvarez Holesinger Combination teaches the arm of claim 1 substantially as is claimed,
but is silent with regards to the material of the palm.
However, regarding claim 11 Mavroidis teaches a material of a palm of a hand can comprise silver, copper, gold, aluminum, tungsten, nickel, iron, or a combination thereof (abstract: aluminum). Ma and Mavroidis are involved in the same field of endeavor, namely prosthetic hands. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the palm to be aluminum such as is taught by Mavroidis since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Further, aluminum is known to be lightweight, and would thus lighten the weight of the hand as a whole.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 13 of the U.S. Patent which was issued on 11/10/21 for application 16/996697. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the patent are broader than the instant application, and therefore encompass the scope of the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/30/22